Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowance
Claims 1, 15, have been allowed.
Claims 2-14, and 16-23 are allowed by virtue of dependency on claims 1, and 15.
The following is an examiner’s statement of reasons for allowance: In view of PTAB  decision, prior art of records Besser et al. (US 2002/0027261) and George et al. (US 2005/0012975) do not disclose or render obvious the claimed limitations of claims 1, 15, when considered as whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/MOHAMMAD M CHOUDHRY/           Primary Examiner, Art Unit 2816